ON PETITION TO TRANSFER

Per curiam.
While we concur with the result reached by the Appellate Court, opinion in 162 N. E. 2d 702, we do not desire by our denial of transfer to be con*171strued as approving the statement in the opinion that the proper assignment of error would have been that the court erred in its conclusion of law. Here it appears the trial court did not state conclusions of law, but entered only a general finding upon which judgment was rendered. The proper assignment of error here, where only a general finding was entered below, is that the court’s decision was contrary to law. F. W. & H. Ind. Tr. & App. Pract., §2396, pp. 164, 165.
Transfer denied.
Note. — Reported in 170 N. E. 2d 662.